COWART, Judge,
concurring specially:
Although the trial court could possibly estimate the value of each individual parcel with respect to the whole from opinion testimony taken after a single unit sale, I suggest the problem in this case is capable of a fair, equitable and practical solution that should allay the fears and satisfy the needs and desires of all parties. The parcels can be “sold” both separately and as one unit and, also, in any number of combination of parcels that their relationships suggest or the parties desire. This is done by advising bidders that the parcels will be first exposed for sale separately, then in any group or groups the court may specify and, lastly, as a single unit. The auction commences and the highest bid (offer) for each separate parcel is noted. Then the highest bid for each specified group or combination is noted. Lastly, the highest single unit bid is noted. The bid or bid group *516bringing the most money is accepted as the winning bid or bids. If the single unit bid (or any combination bid other than the 5-3-3 parcel combination in which Robert and Hildred have consistent interests) is the accepted bid, each separate parcel high bid (or the total of the separate bids of each of the 5-3-3 groups) can be divided by the total of the high bids for the separate parcels thereby obtaining the percentage of value that each group bears to the whole, which percentage can be applied to the amount of the winning bid and the value of each of the 5-3-3 groups of parcels determined and the correct amount of the sale proceeds can be calculated and distributed to Robert and Hildred in accordance with the exact individual or joint interest of each.